DETAILED ACTION
Status of Claims

This action is in reply to the amendment filed on 11 Aug 2022.
Claims 1-20 are pending and found to be allowable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

101
Applicant’s amendments and arguments relating to the amendments and the rejection under 35 USC 101 are persuasive.  Therefore, Examiner is removing the rejection under 35 USC 101.  The currently amended independent claims include significantly more than any alleged abstract idea. The currently amended independent claims constitute an "ordered combination" that provide a specific, discrete implementation that provides significantly more than the abstract idea itself. To illustrate, the currently amended independent claims recite an ordered combination of features that are comparable to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 2016 WL 3514158, (Fed. Cir. June 27, 2016). In BASCOM, the Federal Circuit held that "an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea." Id. In particular, the currently amended independent claims are directed towards a specific, discrete implementation of a push payment transaction.


103
The closest prior art is 
Martinez (US 20140025457) 
Zolotov (US 20170206593) 
Squire (US 20180293562) 
Carlson (US 20130218664) 
McCaugh (US 20160104155). 
Examiner was not able to find art showing all the limitations in the amended claims 

Exemplary claim 1:
1. A computing device for applying merchant promotions to a push payment transaction, the computing device comprising a processor and a memory, the processor configured to: 
[Wingdings font/0xA2] receive , from a mobile device associated with a user, an information request message including a merchant ID 
[Wingdings font/0xA2] retrieve, from the memory, a current merchant location of a merchant identified by the merchant ID
[Wingdings font/0xA2] transmit an information response message to the mobile device, the information response message including the current merchant location and a selectable link to navigation instructions to the current merchant location , wherein the information response message is displayed on the mobile device
[Wingdings font/0xA2] receive, from the mobile device at the current merchant location, a promotion request message, the promotion request message including a merchant ID and an initial push payment transaction amount, the promotion request message transmitted by a mobile device associated with a user, wherein the user has a user account with an originating institution
[Wingdings font/0xA2] retrieve, from the memory, a merchant record including a merchant promotion associated with a current merchant location identified by the merchant ID, 
wherein the memory includes a table of merchant records associating enrolled merchant IDs with merchant promotions, and wherein the merchant has a merchant account at a receiving institution
and wherein the merchant record is received from at least one of the receiving institution and the merchant 
[Wingdings font/0xA2] apply the retrieved merchant promotion to the initial push payment transaction amount to determine an updated transaction amount by generating a set of instructions parsed from the merchant ID contained in the merchant record 
[Wingdings font/0xA2] transmit a promotion response message to the mobile device, the promotion response message including the merchant ID and the updated transaction amount and a funding verification request
[Wingdings font/0xA2] transmit the funding verification request to the originating institution, in real-time, including the updated transaction amount to the mobile device, to confirm the availability of funds during the push payment transaction, thereby decreasing the likelihood of a fraudulent purchase transaction
[Wingdings font/0xA2] when the availability of funds is confirmed, receive an authorization message from the mobile device, the authorization message authorizing the push payment transaction having the updated transaction amount; 
[Wingdings font/0xA2] initiate a real-time electronic transfer of funds in the updated transaction amount from the user account with the originating institution to the merchant account at the receiving institution by transmitting, to the originating institution over a payment processing network, an authorization request for the real-time electronic transfer of funds corresponding to the updated transaction amount
[Wingdings font/0xA2] when the availability of funds is not confirmed, receive a rejection message from the mobile device, denying the updated push payment transaction having the updated transaction amount

in art combinable without reliance on hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681